Citation Nr: 1412577	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  09-14 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for seasonal allergic rhinitis.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for wide spread joint pain.

5.  Entitlement to service connection for a right foot disorder.

6.  Entitlement to service connection for a left foot disorder.

7.  Entitlement to service connection for a right ankle sprain.

8.  Entitlement to service connection for a left ankle sprain.

9.  Entitlement to service connection for a right shoulder disorder.


10.  Entitlement to an initial compensable evaluation for herpes simplex virus II. 

11.  Entitlement to an initial compensable evaluation for facial and chest pityriasis alba rash.  

12.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the acromioclavicular joint of the left shoulder.  

13.  Entitlement to an initial compensable evaluation for hypertension with hypertensive headaches.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from January 1986 to
 January 2006. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA. Jurisdiction of the claims file was subsequently transferred to the Atlanta, Georgia RO.

In February 2012, the Veteran presented testimony at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder.  

The Board remanded the appeal in January 2013 for further development.  The case has since been returned to the Board for appellate review.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records that have been reviewed by both the RO and the Board.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for bilateral elbow and bilateral knee disorders have been raised by the record, but have not been properly adjudicated by the RO.  See e.g., February 2012 hearing testimony at page 18.  Therefore, the Board does not have jurisdiction over these service connection issues, and they are referred to the RO for appropriate action.  

The issues of entitlement to service connection for a right ankle sprain, a left ankle sprain, and a right shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran has a seasonal allergic rhinitis disorder that began during his active duty service. 

2.  The Veteran has a cervical spine/neck disorder that began during his active duty service.

3.  Although the Veteran did have hazardous noise exposure during his service in the Air Force, he does not have current bilateral hearing loss for VA compensation purposes.

4.  There is no probative evidence that the Veteran has a current right foot, left foot, or widespread joint pain disability due to a disease or injury from his period of active service.  

5.  The Veteran's herpes simplex virus II disability requires intermittent systemic therapy, such as immunosuppressive drugs taken orally (acyclovir), for a total duration of less than six weeks during a yearly period.   

6.  The Veteran's facial and chest pityriasis alba rash exhibits intermittent symptoms of a hypopigmented rash several times a year with some scaliness; however, it has neither been productive of even one characteristic of disfigurement on the face, such as a hypopigmented in an area exceeding six square inches (39 sq. cm.); nor the need for oral systematic medication; nor at least 5 percent, but less than 20 percent of the entire body is covered; nor at least 5 percent, but less than 20 percent of exposed areas are affected.

7.  The Veteran's degenerative joint disease of the acromioclavicular joint of the left shoulder is not productive of ankylosis, malunion or nonunion of the clavicle or scapula, or limitation of left shoulder motion midway between side and shoulder level or motion limited to shoulder level (i.e., motion limited from 45 to 90 degrees). 

8.  The Veteran's hypertension disability has a history of diastolic pressure predominantly 100 or more with the need for continuous medication for control; however, it has not been productive of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. 

9.  The Veteran has headaches associated with his hypertension disability that are manifested by characteristic prostrating attacks occurring on an average of at least once a month over the last several months; however, his headache disability is not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 
.  

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran has an allergic rhinitis disorder that was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  Resolving all reasonable doubt in his favor, the Veteran has a cervical spine/neck disorder that was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  Bilateral hearing loss was not incurred in active service, nor may bilateral sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

4.  A right foot disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.  A left foot disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

6.  A widespread joint pain disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

7.  The criteria for an initial disability rating of 10 percent, but no greater, for the Veteran's service-connected herpes simplex virus II are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.20, 4.21, 4.27, 4.118, Diagnostic Code 7899-7806 (2008).   

8.  The criteria are not met for an initial compensable disability rating for the Veteran's service-connected facial and chest pityriasis alba rash.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.118, Diagnostic Codes 7800, 7806 (2008).  

9.  The criteria are not met for an initial disability rating in excess of 10 percent for the Veteran's service-connected degenerative joint disease of the acromioclavicular joint of the left shoulder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5010-5201 (2013). 

10.  The criteria for an initial disability rating of 10 percent, but no greater, for the Veteran's service-connected hypertension are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.31, 4.104, Diagnostic Code 7101 (2013).

11.  The criteria for a separate initial 30 percent rating, but no greater, for a headache disorder, associated with service-connected hypertension, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.14, 4.21, 4.124a, Diagnostic Code 8100 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

For the issues of entitlement to service connection for bilateral hearing loss, wide spread joint pain, a right foot disorder, and a left foot disorder, as well as the increased rating issues on appeal, review of the claims folder reveals compliance with the VCAA.  The duty to notify was accomplished by way of VCAA letters sent from the RO to the Veteran in September 2005, October 2006, July 2007, and February 2013.  These letters satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection and higher initial rating claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In addition, the July 2007 VCAA letter advised the Veteran of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Moreover, the increased rating issues on appeal stem from disagreement with the initial evaluations assigned following the grant of service connection in an October 2006 rating decision.  Both the U.S. Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court of Appeals (Federal Circuit Court) have held that, once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also VAOPGCPREC 8-2003 (December 22, 2003).  

With regard to the timing requirement, VCAA notice should be provided to a claimant before the initial unfavorable rating decision on a claim.  Pelegrini II, 18 Vet. App. at 120 (2004).  In the present case, the Board notes that the RO did not provide the Veteran with all VCAA notice prior to the October 2006 adverse determination on appeal.  However, in Pelegrini II, the Court also clarified that, in these situations VA does not have to vitiate that decision and start the whole adjudicatory process anew, as if that decision was never made.  Id.  Rather, VA need only ensure the Veteran receives (or since has received) content-complying VCAA notice, followed by readjudication of his claims, such that he is still provided proper due process.  In other words, he must be given an opportunity to participate effectively in the processing of his claims.  

The Federal Circuit Court has further held that a Statement of the Case (SOC) or Supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  In fact, as a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by readjudication, to include a SOC or SSOC.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the timing error was cured.  After providing additional VCAA notice on multiple occasions, the RO readjudicated the claims in SSOCs, to include the most recent October 2013 SSOC.  Thus, the timing defect in the notice has been rectified.  Prickett, 20 Vet. App. at 376; see also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  There has not been an allegation of error in the timing or content of VCAA notice in the present case.    

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, VA treatment records, VA examinations, and private medical evidence as authorized by the Veteran.  For his part, the Veteran has submitted personal statements, hearing testimony, argument from his representative, and additional private medical evidence.  

Despite being advised to do so in the January 2013 Board remand and the RO's subsequent February 2013 VCAA notice letter, the Veteran did not authorize VA to secure any additional private medical evidence from Conyers Family Practice.  The duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must authorize the release of existing records in a form acceptable to the person, company, agency or other custodian holding the records, or submit those records himself.  38 C.F.R. § 3.159(c)(1)(i)-(ii).  

The Veteran was also afforded VA examinations and opinions in January 2006, February 2006, and March 2013 that addressed the etiology of his alleged current bilateral hearing loss, wide spread joint pain, right foot, and left disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As will be discussed below, when considered as a whole, these examinations and opinions were thorough, supported by explanations, based on a review of the claims folder, and supported by clinical evidence of record.  As such, there is no basis for any further VA examination or opinion as to these particular issues on appeal.  The March 2013 VA examinations and opinions, in particular, are adequate.  

The Veteran was also afforded VA examinations in February 2006, February 2009, and March 2013, in connection with his claim for increased evaluations for his service-connected left shoulder, hypertension with headaches, facial and chest skin disorder, and herpes simplex virus II disorder.  The Board finds that these VA examinations are adequate, as they were predicated on a review of the Veteran's medical history as well as on examinations and fully address the rating criteria that are relevant to rating his service-connected disabilities and associated manifestations.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined in March 2013.  38 C.F.R. § 3.327(a).  Indeed, there is no allegation or evidence revealing any worsening of the service-connected disability and associated manifestations since that time.  In any event, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Moreover, the Board is granting higher initial ratings for his service-connected hypertension with headaches and herpes simplex virus II disabilities, based on a determination that they are a more appropriate evaluation for his level of disability.  The Board is also granting a separate 10 percent rating for headaches under Diagnostic Code 8100 as additional manifestations of his service-connected hypertension.  Thus, there is adequate medical evidence of record to make a determination for the increased rating issues in this case.  

With regard to the February 2012 hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the travel board hearing, the Veterans Law Judge, the Veteran, and the representative outlined the service connection and increased rating issues on appeal.  They engaged in a discussion as to substantiation of those claims.  The Veteran discussed his specific symptomatology and why he believed his disorders should be service-connected or granted a higher rating.  Potential favorable outstanding medical evidence was discussed, including private medical evidence.  See testimony at pages 45-47.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the February 2012 hearing was legally sufficient, and there has been no allegation to the contrary.  Moreover, the Veteran and his representative have not requested another hearing.  

With regard to the previous January 2013 Board remand, the Board finds that the RO substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the RO sent the Veteran medical authorization forms to secure potential private medical evidence and afforded the Veteran March 2013 VA medical examinations and opinions for his service connection claims and March 2013 VA medical examinations to rate the current extent and severity of his service-connected disabilities on appeal.  As such, the RO has substantially complied with the Board's instructions.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of these particular claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the above issues on appeal.

With regard to the issues of entitlement to service connection for a right ankle sprain, a left ankle sprain, and a right shoulder disorder, the Board finds that further evidentiary development is needed and will be discussed in the remand below.  Therefore, an analysis regarding compliance with the VCAA for these issues is not required at this time.  


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Initially, most of the claimed disorders at issue are not the listed as an enumerated "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply here for either allergic rhinitis or any alleged foot disorder.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(a), service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The Federal Circuit Court recently held that diseases that would be considered "chronic" in a medical sense, but which are not listed in 38 C.F.R. § 3.309(a) as an enumerated "chronic disease," may still qualify for service connection under the three-element test for disability compensation described in § 3.303(a).  Walker, 708 F.3d at 1338-39.

Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Also, in the present case, organic diseases of the nervous system such as sensorineural hearing loss and potential arthritis of the joints are listed as an enumerated "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) can potentially apply.  Walker, 708 F.3d at 1338-39.  Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker, 708 F.3d 1335-1337.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

With regard to lay evidence, the Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

If the disability is of the type for which lay evidence is competent, the Board must weigh the probative value of that evidence against other evidence of record in making its determination regarding the existence of service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed. Cir. 2006).  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

      A.  Allergic Rhinitis

The Veteran has contended that he has a seasonal allergic rhinitis condition that began during his active duty service.  He has stated that, both during and after his service, he has experienced seasonal rhinitis with nasal congestion, a "stuffy" head, and chest colds.  He has been prescribed prescription nasal sprays as well as oral Singulair.  See Veteran's September 2005 in-service pre-discharge claim; February 2012 hearing testimony at pages 41-45.  

Upon review of the evidence of record, the Board concludes that the Veteran is entitled to service connection for allergic rhinitis.  The Veteran's service treatment records document that he was assessed with "post-nasal drip" in July 2005, and he was prescribed a nasal spray to treat the symptoms.  In addition, in his September 2005 in-service pre-discharge claim, he reported allergies.  Overall, his service treatment records provide some evidence in support of the claim.  Moreover, the Veteran is competent to report symptoms of a seasonal nasal disorder during and after his military service.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  The Veteran's lay allegations of seasonal allergic rhinitis are also credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007).   

Moreover, within only one month of discharge, a February 2006 VA examiner noted a history of seasonal allergic rhinitis with coughing and nasal symptoms, as reported by the Veteran.  The Veteran was diagnosed with seasonal allergic rhinitis.  The Court has held that some chronic conditions are subject to active and inactive stages.  See e.g., Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  Private ENT records dated in July 2007 also assessed allergic rhinitis and vasomotor rhinitis.  He was provided another prescription nasal spray.  Private Conyers Family Practice records dated in February 2009 and September 2011 further revealed treatment for "sinusitis" and allergies.  The Veteran was taking Singulair orally to treat his nasal symptoms.  A VA examiner in March 2013 and a private physician in January 2012 also diagnosed allergic rhinitis.  Accordingly, resolving doubt in the Veteran's favor, as there is competent and credible medical and lay evidence of in-service and post-service symptoms and treatment for allergic rhinitis, the evidence supports service connection for allergic rhinitis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

      B.  Cervical Spine / Neck Disorder

The Veteran has contended that he a cervical spine disorder that began during his military service.  Specifically, he has stated that his cervical spine/neck problems are the result of his physical duties as a telephone maintenance man during service from 1986 to 2006.  He has also indicated that he was treated for and diagnosed with a neck strain and cervical degenerative disc disease during service.  See Veteran's September 2005 in-service pre-discharge claim; February 2012 hearing testimony at page 25.    

Upon review of the evidence of record, the Board concludes that the Veteran is entitled to service connection for a cervical spine disorder.  His service treatment records document that, in January 1995, he reported neck stiffness after involvement in a motor vehicle accident, and a neck strain was diagnosed at that time.  In February 1999, the Veteran also reported upper back pain, and he was given pain medication.  During service in August 2005, he was hospitalized and treated for neck pain, stiffness, and tenderness that had been present for one month.  Probable cervical disc disease and disc protrusion were mentioned, while an August 2005 in-service magnetic resonance imaging (MRI) report revealed C3-C4 stenosis.  Service treatment records dated in October 2005 and November 2005 note further treatment for "cervical segmented dysfunction."  In addition, in his September 2005 in-service pre-discharge claim, he reported cervical disc symptoms.  Overall, his service treatment records provide some evidence in support of the claim.  

Following his active service, within only one month of discharge, a February 2006 VA examiner noted the Veteran's reported cervical spine symptomatology.  The VA examiner, however, made a determination that the Veteran's "cervical radiculopathy" had "resolved," based on objective range of motion testing.  However, the Veteran continues to credibly report that he experiences periodic neck pain after discharge from service in 2006.  For example, in a February 2009 Atlanta Cardiology Group report, and at his February 2012 hearing, the Veteran complained of continuing neck pain.  Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for a cervical spine disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


      C.  Bilateral Hearing Loss

The Veteran has contended that he developed bilateral hearing loss as the result of noise exposure during service.  Specifically, he has asserted that he was exposed to hazardous noise as the result of his military occupational specialty (MOS) as a telephone maintenance man in the United States Air Force from 1986 to 2006.  His service records confirm that he did serve in this capacity.  He has also asserted that he suffered acoustic trauma from exposure to boilers, engines, and other noise on the flight lines in the Air Force.  He has stated that he first noticed diminished hearing during service.  See Veteran's September 2005 in-service pre-discharge claim; February 2012 hearing testimony at pages 38-41.     

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Even if no hearing loss or auditory shifts are noted in the service treatment records, the Court has held section 3.385 does not preclude an award of service connection for a hearing disability established by post-service audiometric and speech-recognition scores, even when hearing was found to be within normal limits on audiometric and speech-recognition testing at the time of separation from service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.  

The Veteran's service treatment records do not reveal that the Veteran had bilateral hearing loss as defined by VA in 38 C.F.R. § 3.385.  See June 1991 in-service audiogram.  However, the Veteran did report diminished hearing in an October 2005 service treatment record.  Notably, the Veteran did serve in a MOS in which he was exposed to some noise exposure.  The Veteran's military noise exposure is not in dispute.  Indeed, in an October 2006 rating decision, the RO granted service connection for tinnitus due to conceded hazardous in-service noise exposure.  

Nevertheless, both in-service and following his military service, the evidence of record does not show that the Veteran has ever had hearing loss as defined by VA regulations.  See 38 C.F.R. § 3.385.  Specifically, a June 1991 in-service audiogram revealed pure tone thresholds in decibels as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
10
5
5
LEFT
15
20
15
15
10

These results fail to demonstrate that the Veteran had bilateral hearing loss as defined by VA in 38 C.F.R. § 3.385.

Following service, a January 2006 VA audiology examination revealed pure tone thresholds in decibels as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
20
20
20
LEFT
20
20
20
20
20

Speech audiometry revealed speech recognition ability of 96 percent in both the right and left ears.  These results also fail to show that bilateral hearing loss as defined by VA in 38 C.F.R. § 3.385 was exhibited.

Similarly, the March 2013 VA audiology examination found the Veteran to have pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
20
15
15
LEFT
20
20
20
20
15

Speech audiometry revealed speech recognition ability of 96 percent in both the right and left ears.  As such, the findings of the March 2013 VA examination once again show that the Veteran did not meet the VA standards for a current diagnosis of bilateral hearing loss for disability purposes.

In summary, no evidence of record establishes the existence of bilateral hearing loss disability under the clear requirement of 38 C.F.R. § 3.385.  In other words, there is no evidence showing that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; that the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or, that there are speech recognition scores using the Maryland CNC Test that are less than 94 percent.  In Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007), the Court specifically upheld the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110 , 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence does not establish that the Veteran has a current diagnosis of bilateral hearing loss under the clear requirement of 38 C.F.R. § 3.385 during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection. 

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the bilateral hearing loss claim. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      D.  Right Foot, Left Foot, and Widespread Joint Pain Disorders

The Veteran has contended that he has a bilateral foot condition that developed as the result of physical training from constant running during his active service.  He has testified that his feet ache when he climbs ladders, but that he does not see a doctor for his foot problems.  See Veteran's September 2005 in-service pre-discharge claim; February 2012 hearing testimony at pages 34-36.     

The Veteran has also contended that he has a widespread joint pain condition that began during his military service.  He has testified that doctors have told him to take Motrin to treat his generalized aches and pains.  He has indicated no physician has provided a diagnosis for a generalized joint disorder (such as fibromyalgia).  See Veteran's September 2005 in-service pre-discharge claim; February 2012 hearing testimony at pages 18-26.   

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for a right foot disorder, a left foot disorder, or widespread joint pain disorder.  

Initially, the Veteran's service treatment records and his DD Form 214 do not show that he served in the Southwest Asia Theater of operations anytime from August 2, 1990, to the present, for purposes of establishing his status as a "Persian Gulf Veteran."  38 C.F.R. § 3.317(e).  Specifically, his DD Form 214 does not reflect receipt of medals, badges, decorations, ribbons, wounds in action, or participation in campaigns that specifically denote service in the Southwest Asia Theater of operations.  At the February 2012 hearing, the Veteran himself denied ever serving in the Persian Gulf.  See testimony at page 26.  Therefore, any further analysis involving an undiagnosed illness or a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology is not warranted.  See 38 C.F.R. § 3.317(a)(2).  

The facts in the present case require the Board to address the issue of what constitutes a "disability" under VA law.  As noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer, 3 Vet. App. at 225.   A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  

With regard to the term "disability," the Federal Circuit has also noted that two provisions of 38 C.F.R. Part 4, 38 C.F.R. §§ 4.40 and 4.45, refer to pain in connection with the assessment of the extent to which a Veteran may be disabled, and, thus, pain is not wholly irrelevant to the assessment of a disability for which a Veteran seeks compensation.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (2001).  However, the Federal Circuit also noted that, in order for a Veteran to qualify for basic entitlement to compensation under 38 U.S.C.A. § 1110  or § 1131, the Veteran must show the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Id.  Hence, the mere fact of a Veteran reporting subjective symptoms, whether pain or otherwise, does not necessarily warrant a finding that he has met the current disability due to disease or injury requirement.  Rather, an underlying disease or injury is required, with current impairment of some sort. 

In the present case, as there is no probative evidence of a current right foot, a current left foot, or a current widespread joint pain disability due to disease or injury, service connection cannot be granted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225. 

Specifically, for the feet, a February 2006 VA examiner noted the Veteran's subjective complaints of bilateral foot pain associated with activities.  However, upon objective examination, the VA examiner stated that there were no objective findings of a chronic bilateral foot condition.  In addition, private and VA treatment records dated from 2006 to 2011 do not reveal any probative evidence of a right or left foot condition, aside from one instance of an acute infected left great toe in September 2006.  There was no evidence of any latter permanent disability from this infection.  Finally, a March 2013 VA foot examiner only assessed that the Veteran had onychomycosis of the right great toe (a condition for which the Veteran is already service-connected and hence not on appeal).  The March 2013 VA foot examiner found no Morton's neuroma, no metatarsalgia, no hammer toes, no hallux valgus, no hallux rigidus, no claw foot, no malunion or nonunion of tarsal/metatarsal bones, no weak foot, and no other foot condition.  There is no contrary, probative evidence of record.  

Specifically, for the alleged widespread joint pain, a February 2006 VA examiner noted the Veteran's subjective complaints of widespread joint pain and stiffness, but there were no findings upon objective examination.  The examiner also stated that past blood work revealed negative antinuclear antibodies testing, with no diagnosis of arthritis as well.  A November 2006 private ENT report disclosed no history of arthritis, fibromyalgia, or gout.  All of these findings provide strong evidence against the existence of any current disability from alleged widespread joint pain.   

The Board acknowledges that the Veteran as a lay person is competent to report or discuss any symptoms or treatment for an alleged bilateral foot or widespread joint pain disorder.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  However, his lay assertions are not as probative or reliable in identifying the existence of a current disability in light of the clear findings of the February 2006 and March 2013 VA examiners and the lack of probative evidence contained in VA treatment records and private treatment records dated from 2006 to 2011.  These medical findings outweigh the Veteran's lay assertions in this case.  

The conclusion of the Brammer case is instructive here.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the right foot disorder, left foot disorder, and widespread joint pain claims.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


III.  Increased Rating - Schedular Basis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA regulation indicates that the Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011). 

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 indicate that painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Veteran has appealed the October 2006 rating decision that granted service connection for his herpes simplex virus II, facial and chest pityriasis alba rash, degenerative joint disease of the acromioclavicular joint of the left shoulder, and hypertension with hypertensive headaches.  Thus, this case could result in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times since the effective date of his award when his respective disabilities have been more severe than at others for the time period from February 1, 2006, to the present.  Id.  

      A.  Herpes Simplex Virus II

The Veteran's herpes simplex virus II is currently assigned a noncompensable  (zero percent rating) by analogy pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7899-7806 (dermatitis or eczema).  The zero percent rating has been in effect since February 1, 2006, the day after discharge from service.  

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  According to the policy in the Rating Schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27.  For example, Diagnostic Code 7899 is used to identify unlisted skin disabilities.

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. pt. 4).  However, the amendments only apply to claims filed on or after October 23, 2008, although a claimant may also specifically request consideration under the amended criteria.  See id.  In the present case, the Veteran's original claim was pending well before the October 2008 effective date, and the VA has not received a request from the Veteran for consideration under the amended criteria.  Therefore, the 2008 amended criteria for scars will not be addressed in this decision.  Rather, only the pre-2008 criteria will be considered.  

Under Diagnostic Code 7806, when the disorder covers less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12- month period, a zero percent rating is assigned.  A 10 percent rating is assigned when at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected; or intermittent systemic therapy, such as corticosteroids/other immunosuppressive drugs, are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema, affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or for dermatitis or eczema that requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period. A 60 percent disability rating is assigned for dermatitis or eczema, affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or for dermatitis or eczema that requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  38 C.F.R. § 4.118 (in effect prior to October 2008). 

In addition, under Diagnostic Code 7806, dermatitis or eczema can also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801-7805), depending upon the predominant disability.  See 38 C.F.R. § 4.118 (in effect prior to October 2008).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an initial 10 percent rating, but no higher, is warranted for herpes simplex virus II under Diagnostic Code 7899-7806.  38 C.F.R. § 4.7.  In making this determination, the Board has considered the competent and credible medical and lay evidence of record.  Specifically, the record reveals that, when the Veteran experiences outbreaks of herpes several times a year, intermittent systemic therapy in the form of an immunosuppressive drug taken orally (acyclovir) is required for a total duration of less than six weeks during a 12-month period.  This supports the criteria for a 10 percent rating under Diagnostic Code 7806.  See 38 C.F.R. § 4.118.  A February 2006 VA examiner recorded that the Veteran experiences herpes outbreaks every other month.  The Veteran was instructed to take acyclovir during these outbreaks.  At the examination itself, he showed no current symptoms.  A February 2009 VA examiner noted that the Veteran experiences outbreaks of herpes in the genital area as often as five times a year, with each occurrence lasting seven days.  During these outbreaks, he takes acyclovir (Zovirax).  This medication is a systematic immunosuppressive.  At the examination itself, he again showed no current symptoms.  At the February 2012 hearing, the Veteran testified that he experiences herpes outbreaks once a month and that his herpes can be painful to the touch.  A March 2013 VA examiner reflected that the Veteran experiences four to five herpes outbreaks per year, for which he takes oral medication when he has outbreaks.  His lesions generally last a week.  

As a lay person, the Board emphasizes that the Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected skin problems.  See 38 C.F.R. § 3.159(a)(2); Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  In fact, in McCartt v. West, 12 Vet. App. 164, 167 (1999), the Court indicated that a skin condition is the type of condition lending itself to lay observation.  Moreover, the Court has held that some chronic conditions, in particular skin conditions, are subject to active and inactive stages.  See e.g., Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  Thus, an initial 10 percent rating for herpes is warranted.  

However, the evidence of record does not warrant an initial disability rating beyond 10 percent for the herpes simplex virus II under Diagnostic Code 7899-7806.  38 C.F.R. § 4.7.  The evidence does not reveal herpes affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or for herpes that requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more during an annual period.  VA examinations and VA treatment records and private treatment records and the Veteran's own testimony reveal some limited use of immunosuppressive drugs at times for his herpes, but not to the level of a higher 30 percent rating.  

In addition, the medical and lay evidence of record reveals no evidence of permanent scarring, characteristics of disfigurement, or burns due to his herpes.  Thus, consideration of Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805 is not warranted.  Consequently, the Board concludes that Diagnostic Code 7806 most appropriately reflects the Veteran's service-connected herpes disability.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

Accordingly, an initial 10 percent rating, but no greater, for herpes simplex virus II is granted.  38 C.F.R. § 4.3.  There is no basis to "stage" the Veteran's 10 percent rating for this disability, as his symptoms have remained consistent throughout the entire appeal period from February 1, 2006.  Fenderson, 12 Vet. App. at 126.  

      B.  Facial and Chest Pityriasis Alba Rash

The Veteran's facial and chest pityriasis alba rash is currently assigned a noncompensable (zero percent rating) pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806 (dermatitis or eczema).  The zero percent rating has been in effect since February 1, 2006, the day after discharge from service.  

The rating criteria for Diagnostic Code 7806 were already listed above and will again be considered here.  Furthermore, the Board has also considered Diagnostic Code 7800, disfigurement of the head, face, or neck.  

Under Diagnostic Code 7800, disfigurement of the head, face, or neck, lists eight characteristics of disfigurement used for evaluating disability: (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one- quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper- pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118 (pre-2008 amendments).  

Under Diagnostic Code 7800, a 10 percent rating is warranted for disfigurement of the head, face, or neck when the skin disability has one characteristic of disfigurement.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted for disability with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  Id.  

The evidence of record does not warrant an initial compensable disability rating for the Veteran's facial and chest pityriasis alba rash.  38 C.F.R. § 4.7.  In making this determination, the Board has reviewed VA skin examinations, VA treatment records, private medical records, the Veteran's lay assertions, and the Veteran's hearing testimony.  However, under Diagnostic Code 7800, the probative lay and medical evidence of evidence of record does not reflect disfigurement of the head, face, or neck with even one characteristic of disfigurement; nor with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  38 C.F.R. § 4.118 (pre-2008 amendments).  In addition, under Diagnostic Code 7806, the probative lay and medical evidence of evidence of record does not reflect a facial and chest pityriasis alba rash with at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected; or intermittent systemic therapy, such as corticosteroids / other immunosuppressive drugs, are required for a total duration of less than six weeks during the past 12-month period.  Id.  

Specifically, the February 2006 VA skin examiner discussed the Veteran's history of pityriasis alba, involving the chest and face with some loss of pigmentation, patchy scaliness areas on the chest, and some hypopigmentation on the face, treated with Retin-A and some mild topical steroid medication.  The examiner observed some scaly hypopigmentation areas on the Veteran's anterior chest and right facial area.  There were no scars or other disfiguring marks.  This evidence did not indicate a skin condition with at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected.  In addition, although his skin was hypopigmented on the face, there is no indication the hypopigmentation area exceeded six square inches (39 sq. cm.), which is required for a higher 10 percent rating.  There was also no mention of the Veteran taking oral systematic medication for the disorder, unlike his herpes discussed above. 

Private Conyers Family Practice reports dated in February 2009 and November 2011 revealed a chest rash.

A February 2009 VA skin examiner observed a skin rash on the face and chest, and photographs were included.  The Veteran reported shedding and itching on the face and chest.  There was no exudation, crusting, or ulcer formation.  The symptoms were intermittent, and there was no functional impairment aside from people noticing at times.  His attacks only occur twice a year, and he treats the condition with a cream.  He was diagnosed with pityriasis alba on the chest and facial cheeks.  His condition was active at the time of the VA examination.  However, there was no ulceration, no exfoliation, no crusting, no disfigurement, no tissue loss, no induration, no inflexibility, no hyperpigmentation, no abnormal texture, and no limitation of motion.  The skin lesion coverage was 2 percent (for the whole body) and 2.5 percent (for the exposed areas).  There was no scar present, and no systematic disease.  Notably, although hypopigmentation was present, it was less than six square inches.  Thus, this VA examination does not provide a basis for a compensable rating.

A June 2009 VA treatment record on Virtual VA noted no skin rashes.  

At the February 2012 hearing, the Veteran reported that his rash had "spread."  He stated that there was permanent discoloration of the face, with scaly and itchy sores.  

The Veteran underwent another VA skin examination in March 2013.  The VA examiner diagnosed an atopic rash - residuals of pityriasis alba.  The Veteran reported the condition to be worse in the spring.  He uses a skin cream - a topical corticosteroid, but not an oral medication.  The Veteran stated that he had not experienced facial lesions in recent years, which contradicts his hearing testimony the year before.  The examiner observed no disfigurement of the head, face, or neck.  The skin condition coverage was less than 5 percent (for the whole body) and less than 5 percent (for the exposed areas).  No skin infections were found.  A hypopigmented macular lesion of the left chest, approximately 6 centimeters in diameter, was noted.  There were no scales or redness.  At the top of the buttocks crease, dry skin and scales were observed.  This area was less than 5 percent of the posterior trunk and less than 1 percent of the total body surface.  There was also a linear rash in the skin fold line around the trunk.  There were no functional limitations due to the rashes.  In summary, this VA examination does not provide a basis for a compensable rating.  The Veteran's lay testimony regarding a permanent discoloration of the face with sores is not credibly supported by the findings of the March 2013 VA examiner.  Overall, the clinical observations of the VA examiners throughout the appeal are more probative of the degree of skin impairment and carry more weight.  

In addition, the medical and lay evidence of record reveals no evidence of permanent scarring due to his facial and chest pityriasis alba rash.  Thus, consideration of Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 is not warranted.  Consequently, the Board concludes that Diagnostic Code 7806 most appropriately reflects the Veteran's service-connected facial and chest pityriasis alba rash disability.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

Accordingly, the preponderance of the evidence is against an initial compensable disability rating greater for the Veteran's facial and chest pityriasis alba rash during the entire appeal period.  38 C.F.R. § 4.3.  

      C.  Left Shoulder

The Veteran's degenerative joint disease of the acromioclavicular joint of the left shoulder is currently assigned a 10 percent rating pursuant to 38 C.F.R. § 4.71a,  Diagnostic Code 5010-5201 (limitation of motion of the left arm with traumatic arthritis).  The 10 percent rating has been in effect since February 1, 2006, the day after discharge from service.

Traumatic arthritis under Diagnostic Code 5010 is rated analogous to degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, such as the present case, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R.  § 4.71a, Diagnostic Code 5003.  For purposes of rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45(f).  The diagnostic code that focuses on limitation of motion of the shoulder is Diagnostic Code 5201.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under Diagnostic Code 5003 or 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  VAOPGCPREC 9-98.

In light of the above, the RO assigned the Veteran a 10 percent rating for left shoulder arthritis with noncompensable limitation of motion under Diagnostic Code 5010-5201.  In this regard, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  See also VAOPGCPREC 9-98 (August 14, 1998).  In short, the Veteran has been assigned a minimum 10 percent rating due to his left shoulder arthritis confirmed by X-rays, even though his range of motion would ordinarily be noncompensable.  See Diagnostic Code 5003 and 38 C.F.R. § 4.59.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees. 38 C.F.R. § 4.71, Plate I.

At the outset, VA examiners have noted that the Veteran is right-hand dominant.  Therefore, his service-connected left shoulder is clearly on the minor, i.e., non-dominant side.  See 38 C.F.R. § 4.69. 

Under Diagnostic Code 5201, when rating for limitation of shoulder motion, for a minor (non-dominant) joint, a 20 percent rating is warranted for motion limited to midway between side and shoulder level or for motion limited to shoulder level (i.e., motion limited from 45 to 90 degrees).  A maximum 30 percent rating is warranted for motion limited to 25 degrees from the side for a minor (non-dominant) joint.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5203, impairment of the clavicle or scapula, for a minor (non-dominant) shoulder, malunion of the clavicle or scapula is rated as 10 percent disabling.  Nonunion of the clavicle or scapula, without loose movement is rated as 10 percent disabling.  Nonunion of the clavicle or scapula, with loose movement is rated as 20 percent disabling.  Dislocation of the clavicle or scapula is rated as 20 percent for the minor shoulder.  Diagnostic Code 5203 also provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a.  

The Federal Circuit Court recently held that the plain language of 38 C.F.R. § 4.71a  confirms that a Veteran is only entitled to a single disability rating under Diagnostic Code 5201 for each arm that suffers from limited motion at the shoulder joint.  The Diagnostic Code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm.  Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013)

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial rating in excess of 10 percent for his service-connected left shoulder disability.  38 C.F.R. § 4.7.  That is, under Diagnostic Code 5201, even with consideration of pain and other factors of functional loss, the probative lay and medical evidence of evidence of record does not reflect limitation of left shoulder motion midway between side and shoulder level or for motion limited to shoulder level (i.e., motion limited from 45 to 90 degrees).  38 C.F.R. § 4.71a.  In addition, under Diagnostic Code 5203, although there is arthritis of the acromioclavicular joint shown on X-rays, the probative lay and medical evidence of evidence of record does not reflect malunion or non-union of the clavicle or scapula, which would be required for a separate compensable rating under that diagnostic code.  Id. 

Specifically, at the October 2006 VA examination, the Veteran reported occasional left shoulder pain on certain ranges of motion and repetitive type activities.  The Veteran stated that he is an active weight lifter as well.  Upon objective range of motion testing, the Veteran exhibited left shoulder forward flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  Upon repetitive testing, it was noted there was additional loss of abduction of 10 degrees secondary to pain and stiffness.  The examiner noted that an earlier June 2005 in-service X-ray of the left shoulder revealed "mild" degenerative joint disease of the left acromioclavicular joint.  No malunion or non-union of the clavicle was assessed.  

A February 2009 VA examiner documented the Veteran's report of left shoulder weakness, stiffness, swelling, giving way, lack of endurance, and fatigue.  The Veteran reports pain four times a month in the left shoulder, elicited by physical activity.  The Veteran takes Ibuprofen and Tylenol to treat the pain.  When pain occurs, the Veteran reports difficulty lifting objects or weights.  Upon objective range of motion testing, the Veteran exhibited left shoulder forward flexion to 125 degrees with pain beginning at that degree, abduction to 120 degrees with pain beginning at that degree, external rotation to 75 degrees with pain beginning at that degree, and internal rotation to 65 degrees with pain beginning at that degree.  After repetitive use, it was noted that the left shoulder is additionally limited by pain, but no additional limitation of motion in degree was shown.  There was no limitation of motion after repetitive use due to fatigue, weakness, lack of endurance, or lack of coordination.  There was tenderness upon palpation.  The Veteran was noted to have limitations in lifting, carrying, and overhead work.  

A June 2009 VA treatment record on Virtual VA indicated that Tylenol helps with the "intermittent" left shoulder pain.  

At the February 2012 hearing, the Veteran reported that his left shoulder pain was daily, making it difficult to grip and lift his arms over his head.  Although the Board has considered the Veteran's lay assertions and testimony, they still provide no basis for a higher rating above 10 percent for the left shoulder under the specific rating criteria. 

A March 2013 VA examiner found that objective range of motion testing for the Veteran revealed left shoulder forward flexion with pain beginning at 120 degrees and left shoulder abduction with pain beginning at 120 degrees.  The Veteran was able to perform three repetitions.  Upon repetition, the Veteran's range of motion actually increased with left shoulder forward flexion to 145 degrees and left shoulder abduction to 135 degrees.  The examiner identified no additional limitation of motion following repetitive-use testing.  The examiner also found no functional loss or impairment and no tenderness or pain upon palpation and no guarding.  His strength was 5/5.  However, weakness in rotation was observed.  The Veteran was assessed with "mild" degenerative joint disease of the left acromioclavicular (AC) joint based on March 2013 X-rays.  The Veteran was able to dress and undress and handle food and toilet without problems.  He is able to work at his job in telecommunications without problems. 

In light of the above medical and lay evidence, even with consideration of the factors of pain, weakness, and other functional loss, the Board finds that the Veteran's pain and limitation of left shoulder motion at no point warrant a rating in excess of the currently assigned 10 percent rating.  38 C.F.R. §§ 4.40, 4.45; 4.59; Mitchell, 25 Vet. App. at 38; DeLuca, 8 Vet. App. at 206.  In making this determination, the Board has consistently considered the impact of functional loss upon the Veteran's range of motion of the left shoulder. 

In addition, the medical and lay evidence of record reveals no evidence of malunion or nonunion of the clavicle, impairment of the humerus, or ankylosis of the scapulohumeral articulation.  Thus, consideration of additional ratings under Diagnostic Codes 5200, 5202, or 5203 is not warranted.  In particular, the March 2013 VA examiner, after objective testing, found no evidence of these potential conditions.  Consequently, the Board concludes that Diagnostic Code 5010-5201 most appropriately reflects the Veteran's service-connected degenerative joint disease of the acromioclavicular joint of the left shoulder disability.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

Accordingly, the preponderance of the evidence is against an initial disability rating greater than 10 percent for the Veteran's left shoulder disability during the entire appeal period.  38 C.F.R. § 4.3.  

      D.  Hypertension

The Veteran's hypertension with hypertensive headaches has been assigned a noncompensable (zero percent rating) pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101 (hypertensive vascular disease).  This zero percent rating has remained in effect since February 1, 2006, the day after discharge from service.   Where the Schedule does not provide a zero percent rating, a zero percent rating shall be assigned if the requirements for a compensable rating are not met.  See 38 C.F.R. § 4.31.  

Under Diagnostic Code 7101, a 10 percent rating is assigned for hypertension with diastolic pressure (bottom number) predominantly 100 or more, or systolic pressure (top number) predominantly 160 or more.  A 10 percent rating also is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for hypertension with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for hypertension with diastolic pressure predominantly 120 or more.  The maximum 60 percent rating is assigned for hypertension with diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104 (2013). 

There are three notes to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Note (1) provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure (i.e., bottom number) is predominantly 90 mm or greater, and isolated systolic hypertension means the systolic blood pressure (i.e., top number) is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Note (2) requires the evaluation of hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.  Note (3) states that hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an initial 10 percent rating, but no higher, is warranted for hypertension under Diagnostic Code 7101.  38 C.F.R. § 4.7.  

The Veteran's service treatment records reveal that the Veteran has a history of previous diastolic pressure predominantly 100 or more, and he requires continuous medication to keep his blood pressure down, which is supportive of a 10 percent rating under Diagnostic Code 7101.  See 38 C.F.R. § 4.104.  Specifically, earlier in-service treatment records document a diagnosis of hypertension with elevated blood pressure readings of 132/108 (see July 1987 treatment record), 158/100 (see January 1989 treatment record), 159/112 (see May 2004 treatment record), and 160/85 (see August 2005 treatment record).  That is, many of the Veteran's earlier blood pressure readings confirm elevated diastolic pressure (bottom number) predominantly 100 or more, or systolic pressure (top number) predominantly 160 or more, and the need for continuous medication for control.  At the February 2012 hearing, the Veteran also credibly reported that his current blood pressure readings were under control, but only with medication.  More recent private and VA treatment records and VA examinations dated from 2006 to 2011 also reveal normal blood pressure readings; however, the Veteran's hypertension is controlled by several medications.  At times, he has adjusted his medications to control his blood pressure.  Without continuous medication, the Veteran's hypertension would clearly be worse.  Therefore, the overall disability picture is more commensurate with a higher 10 percent rating under Diagnostic Code 7101 for hypertension. 

There is no basis, however, for an initial rating beyond the 10 percent level for hypertension.  38 C.F.R. § 4.7.  In this regard, the probative lay and medical evidence of evidence of record does not reveal blood pressure readings with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, which are the criteria necessary to demonstrate a 20 percent rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  VA and private treatment records dated from 2005 to 2011 and VA examinations dated in February 2006, February 2009, and March 2013 are unremarkable for blood pressure readings indicative of a 20 percent rating.  The Veteran has also never alleged elevated blood pressure readings indicative of a 20 percent rating.  

Accordingly, the Board finds that the evidence supports an initial disability rating of 10 percent, but no higher, for hypertension.  38 C.F.R. § 4.3. 

      E.  Headaches Associated with Hypertension

In the October 2006 rating decision on appeal, the RO granted service connection for "hypertensive headaches" associated with the service-connected hypertension disability.  However, the RO did not consider whether an additional, separate rating was warranted for the Veteran's headaches by analogy under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (migraine headaches).  

The evaluation of the same disability or the same manifestations of disability under multiple diagnoses is to be avoided.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  See also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology"). 

However, when a Veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes with different ratings.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  The Veteran is entitled to a combined rating only where the symptomatology is distinct and separate.  Id.  

Here, the Veteran's service-connected headache symptomatology is not addressed in any way under the rating criteria for hypertension pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  As such, the Board will therefore consider whether a separate rating is warranted for hypertensive headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Under Diagnostic Code 8100, a noncompensable (zero percent) rating for migraine headaches is warranted with less frequent attacks.  A 10 percent rating is in order for migraine with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned for migraine with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum evaluation of 50 percent is awarded when migraine is characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a. 

Neither the rating criteria nor the Court has defined the term "prostrating."   However, "prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1554 (31st ed.2007).  In addition, VA Compensation Service's Medical Electronic Performance Support System (Medical EPSS) indicates that a prostrating migraine may be described as a condition that causes lack of strength to the point of exhaustion.  

VA regulations also do not define "economic inadaptability."  However, the Court has noted that nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

Finally, the Court has held that lay evidence may be probative of the frequency, prolongation, and severity of headaches.  See again Pierce, supra.

Upon review of the evidence of record, the Board finds that the Veteran is entitled to a separate 30 percent initial rating for headaches associated with the service-connected hypertension disability under Diagnostic Code 8100.  Specifically, the medical and lay evidence of record establishes hypertensive headaches with characteristic prostrating attacks occurring on an average of at least once a month over the last several months, thereby meeting the criteria for a 30 percent rating.  See 38 C.F.R. § 4.124a.  In making this determination that the Veteran is entitled to an initial 30 percent rating, the Board has considered the following evidence of record:

Service treatment records document treatment for headaches in 1999 and 2000 related to the Veteran's hypertension.

The February 2006 VA examiner recorded headaches on a monthly basis, associated with the Veteran's hypertension.  

The February 2009 VA examiner documented the Veteran's reported headaches on average of two times a month, lasting for three hours.  They cause sharp and pulsating pain in the temples and eye regions.  When they occur, the Veteran has to stay in bed and is unable to do anything.  He stated that he must lay down in darkness and experience silence.  He feels sleepy and tired when they occur.  He experiences sensitivity to light and noise during the headaches, as well as appetite loss.  He treats his headaches with Advil, Tylenol, and Ibuprofen.  His functional impairment is difficulty concentrating when headaches occur.  

A February 2009 private Conyers Family Practice record mentioned that the Veteran had been experiencing headaches the past two to three days.  

A February 2009 Atlanta Cardiology Group report indicated that the Veteran was complaining about headaches. 

At the February 2012 hearing, the Veteran reported headaches on a weekly basis.  He informed the undersigned Veteran's Law Judge that these headaches have intensified since the time of discharge in 2006.  The Veteran added that, when the headaches occur, he lies down in a dark room and closes the blinds.  The headaches last for a few hours, and he becomes "debilitated" when he has these headaches.  At times, the Veteran has left work to go home and lay down due to his headaches.  See testimony at pages 7-12.  

A March 2013 VA examiner commented that the Veteran reported daily headaches.  The VA examiner assessed that they were actually tension headaches that were aggravated by his daily use of pain medication.  The VA examiner opined that these headaches were not prostrating and did not cause severe economic inadaptability.  The Veteran reported missing eight days of work in the past year due to his headaches.  

In summary, although the evidence of record is somewhat inconsistent, the probative lay and medical evidence of evidence of record discussed above reflects hypertensive headaches with characteristic prostrating attacks occurring on an average of at least once a month over the last several months, meeting the criteria for a 30 percent rating.  See 38 C.F.R. § 4.124a.  

However, the evidence of record does not warrant the maximum 50 percent rating under Diagnostic Code 8100.  The Veteran's headaches are not characterized by very frequent "completely prostrating" and prolonged attacks productive of "severe" economic inadaptability, which is required for a 50 percent rating under Diagnostic Code 8100.  See 38 C.F.R. § 4.124a.  On the issues of whether the headaches are completely prostrating and whether they are as frequent as alleged by the Veteran, at times the medical and lay evidence listed above is inconsistent.  Moreover, although the Veteran's headaches do cause a degree of functional impairment, there is no persuasive evidence of "severe" economic adaptability.  The Veteran reported missing at most eight days of work in the past year due to his headaches.  

Because of the successive nature of the rating criteria under Diagnostic Code 8100, the evaluation for each higher disability rating includes the criteria of each lower disability rating.  Although there is evidence of prostrating headaches, each of the criteria listed in the 50 percent rating must be met in order to warrant such a rating. See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  The Federal Circuit Court has recently held that if disability rating criteria are written in the conjunctive, as they are here, "a Veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation" and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013).  In essence, absent a credible showing of "severe" economic inadaptability due to headaches, there is no basis to assign a rating higher than 30 percent under Diagnostic Code 8100. 

Accordingly, a separate initial 30 percent rating, but no greater, for hypertensive headaches is granted.  38 C.F.R. § 4.3.  There is no basis to "stage" the Veteran's 30 percent rating for hypertensive headaches, as his symptoms have remained fairly consistent throughout the entire appeal period, effective from February 1, 2006.  Fenderson, 12 Vet. App. at 126.  


IV.  Increased Rating - Extraschedular Basis

As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

However, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extraschedular consideration for any of the increased rating claims for the service-connected left shoulder, hypertension with headaches, facial and chest skin disorder, and herpes simplex virus II disabilities.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's symptomatology for each disorder is fully addressed by the rating criteria under which such disability is rated.  Because the rating criteria reasonably describe the claimant's disability level and symptomatology for his various disabilities, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluations are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence fails to show anything unique or unusual about the Veteran's disabilities on appeal that would render the schedular criteria inadequate.  There are no additional symptoms of his disabilities on appeal that are not addressed by the Rating Schedule.  For instance, for the left shoulder, the Board has considered the factors of functional loss listed in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) in determining the Veteran's 10 percent rating.  Moreover, there are higher ratings available under other diagnostic codes, but he has not been shown to have such symptomatology. Moreover, to the extent that the Veteran's disabilities interfere with his employment, such interference is contemplated by the schedular rating criteria for which he has been granted various compensable ratings for his disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In any event, to the extent it could be argued the rating criteria do not cover all of the Veteran's symptomatology for the service-connected left shoulder, hypertension with headaches, facial and chest skin disorder, and herpes simplex virus II disabilities, the Board also finds no probative evidence these disabilities markedly interfere with his ability to work, meaning above and beyond that contemplated by his compensable ratings.  As noted above, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The March 2013 VA examiners found little to no functional impairment due to his service-connected left shoulder disability, hypertension, facial and chest skin disorder, and herpes simplex virus II disabilities.  The Veteran did report to the March 2013 VA examiner missing eight days of work in the past year due to his headache disability.  The February 2009 VA examiner also stated that the Veteran had limitations in lifting, carrying, and overhead work due to his left shoulder disability, but he did not report he missed any days from work.  Overall, missing eight days from work due to headaches fails to demonstrate "marked" interference with employment from this disability.  Further, no other disability on appeal establishes "marked" interference with employment in the present case.  38 C.F.R. § 3.321(b)(1).  

Finally, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due to any of the Veteran's service-connected disabilities on appeal, to suggest he is not adequately compensated for his disabilities by the regular Rating Schedule.  38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96.  His post-service evaluation and treatment for his service-connected left shoulder disability, hypertension with headaches, facial and chest skin disorder, and herpes simplex virus II disabilities on appeal has been only on an outpatient basis.  He has not been frequently hospitalized due to his increased rating disabilities on appeal.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities on appeal under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

Subject to the provisions governing the award of monetary benefits, service connection for allergic rhinitis is granted.  

Subject to the provisions governing the award of monetary benefits, service connection for a cervical spine disorder is granted.  

Service connection for bilateral hearing loss is denied. 

Service connection for wide spread joint pain is denied.

Service connection for a right foot disorder is denied.

Service connection for a left foot disorder is denied.

Subject to the provisions governing the award of monetary benefits, an initial 10 percent evaluation for herpes simplex virus II is granted.  

An initial compensable disability rating for facial and chest pityriasis alba rash is denied. 

An initial evaluation in excess of 10 percent for degenerative joint disease of the acromioclavicular joint of the left shoulder is denied. 

Subject to the provisions governing the award of monetary benefits, an initial 10 percent evaluation for hypertension is granted.  

Subject to the provisions governing the award of monetary benefits, a separate initial 30 percent evaluation for hypertensive headaches is granted.  




REMAND

The Board finds that additional development of the evidence is required for the issues of entitlement to service connection for a right ankle sprain, a left ankle sprain, and a right shoulder disorder.    

First, the Board finds that VA examinations and medical opinions are necessary to determine the nature and etiology of the Veteran's claimed right ankle sprain, left ankle sprain, and a right shoulder disorder.    

Second, the RO/AMC should attempt to secure any outstanding VA treatment records from the VA healthcare system in Atlanta, Georgia dated after August 2010.  

Accordingly, the above service connection issues are REMANDED for the following action:

1. The RO/AMC should obtain and associate with the claims file (including the Virtual VA and VBMS files), any outstanding VA medical records from the Atlanta, Georgia, VA healthcare system that are dated from August 2010 to the present.  

2.  After securing any treatment records, the RO/AMC should afford the Veteran a VA examination to determine the nature and etiology of any current residuals of right ankle or left ankle sprains that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including X-rays.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right and left ankle disorders, to include any residuals of documented in-service bilateral ankle sprains.  (In making this determination, the examiner should perform X-rays for each ankle).  

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that any ankle disorder began during service or is related to any incident of service, to include the Veteran's documented in-service right and left ankle sprains.  

In rendering the above opinions, the examiner is advised of the following evidence:  

* Service treatment records document right and left ankle sprain injuries in December 1986 and July 1987 that occurred during basketball games.  The Veteran was placed on physical profile and was on crutches for several weeks.  

* A January 1989 service treatment record noted that he wore a left ankle corset, performed ankle strengthening exercises, and was assessed with chronic left ankle sprains.  

* A May 2005 service treatment record recorded left ankle/Achilles pain due to a left hamstring strain.  

* Following service, a February 2006 VA examiner found no objective findings for either ankle, despite the Veteran's subjective complaints of recurrent sprains.  However, ankle X-rays were not taken at that time.  

* Following service, the Veteran was treated for pain and swelling in both ankles in October 2006 and June 2009 according to private Conyers Family Practice reports. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After securing any treatment records, the RO/AMC should afford the Veteran a VA examination to determine the nature and etiology of any current right shoulder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including X-rays. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right shoulder disorders.  (In making this determination, the examiner should perform X-rays for the right shoulder).  

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that any right shoulder began during service or is related to service.  In rendering this opinion, the examiner should address whether the Veteran's in-service duties in his military occupational specialty as a telephone maintenance man caused him to develop a right shoulder disorder after service.     

In rendering the above opinions, the examiner is advised of the following evidence:  

* Service treatment records are negative for any complaints, treatment, or diagnosis of a right shoulder disorder.   

* Following service, a February 2006 VA examiner found no objective findings for the right shoulder, with full range of motion, despite the Veteran's subjective complaints of recurrent strains.  However, right shoulder X-rays were not taken at that time.  

* Following service, upon objective examination, a February 2009 VA examiner noted decreased range of motion for the right shoulder, but rendered no diagnosis. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The RO/AMC should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

5.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

6.  Thereafter, the RO/AMC should consider all of the evidence of record and readjudicate the issues of service connection for a right ankle sprain, a left ankle sprain, and a right shoulder disorder.  If the benefits sought are not granted, the RO/AMC should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


